IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                              Assigned on Briefs July 11, 2001

                   STATE OF TENNESSEE v. TYRONE BROWN

                  Direct Appeal from the Criminal Court for Shelby County
                          No. 98-05841    Arthur T. Bennett, Judge



                    No. W2000-02206-CCA-R3-CD - Filed August 9, 2001


The defendant was convicted of especially aggravated robbery and was sentenced to eighteen years
as a violent offender. He appealed, presenting as his single issue the claim that the evidence at trial
was not sufficient for the finding of guilt. Based upon our review, we affirm the judgment of the
trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which DAVID G. HAYES and JERRY L.
SMITH, JJ., joined.

A C Wharton, Jr., Shelby County Public Defender; Garland Ergüden, Assistant Public Defender (on
appeal); and Donna Armstard, Assistant Public Defender (at trial), for the appellant, Tyrone Brown.

Paul G. Summers, Attorney General and Reporter; Laura McMullen Ford, Assistant Attorney
General; William L. Gibbons, District Attorney General; and Julie Mosley, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                             OPINION

         The victim, Thomas Shea, testified that in January 1998, he was employed as a bartender at
the Breckenridge Brewery, located near Beale Street, in Memphis, Tennessee. On the evening of
January 24, 1998, after his place of employment had closed, he and several other employees had
gone to Blues City Cafe, a club on Beale Street. As he was leaving the club, a man, whom he
identified as the defendant, approached him and asked for a ride. He recognized the defendant as
a person who had done “side-work,” or odd jobs, at the Breckenridge Brewery. He knew the
defendant as “Ty.” The victim agreed to give the ride, and as the two were proceeding in the
victim’s car, the defendant told the victim to pull over. He then asked for the victim’s money and,
after this request was refused, began stabbing the victim with a knife. The victim threw his wallet
at the defendant, who grabbed it, and the car keys, and ran away.
        The victim testified that he was stabbed three times in the leg before he surrendered his
wallet and twice in the right shoulder. The victim walked to a Mapco store and asked for help. He
was made to wait outside because the employees did not want to clean his blood from the floor. The
victim waited on the sidewalk for an ambulance. He testified that he was hospitalized for two days
and was unable to walk for two weeks.

        The defendant testified, denying that he had ever done any work at the Breckenridge Brewery
or that he knew the victim. He said that he had worked only at the Blues City Cafe and at the New
Daisy Theater on Beale Street. He testified that he did not recall what he had been doing on the night
of the robbery.

                                             ANALYSIS

                                    Sufficiency of the Evidence

       As his assignment of error, the defendant asserts that the evidence was insufficient for his
conviction to be sustained.

        When an accused challenges the sufficiency of the convicting evidence, this court must
review the record to determine if the evidence adduced at the trial was sufficient “to support the
findings by the trier of fact of guilt beyond a reasonable doubt.” Tenn. R. App. P. 13(e). This rule
is applicable to findings of guilt based on direct evidence, circumstantial evidence, or a combination
of both direct and circumstantial evidence. See State v. Dykes, 803 S.W.2d 250, 253 (Tenn. Crim.
App. 1990).

        Evidence that is circumstantial differs from direct evidence in that it “consists of proof of
collateral facts and circumstances from which the existence of the main fact may be deduced
according to reason and common experience of mankind.” Bishop v. State, 287 S.W.2d 49, 50
(Tenn. 1956). Circumstantial evidence alone may be sufficient to support a conviction. See State
v. Buttrey, 756 S.W.2d 718, 721 (Tenn. Crim. App. 1988) (“A criminal offense may be established
exclusively by circumstantial evidence.”) (citations omitted). However, if a conviction is based
purely on circumstantial evidence, the evidence must “‘exclude every other reasonable theory or
hypothesis except that of guilt . . . [.]’” State v. Tharpe, 726 S.W.2d 896, 900 (Tenn. 1987) (quoting
Pruitt v. State, 460 S.W.2d 385, 390 (Tenn. Crim. App. 1970)).

       In determining the sufficiency of the convicting evidence, this court does not reweigh or
reevaluate the evidence. See State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).
Nor may this court substitute its own inferences for those drawn by the trier of fact from
circumstantial evidence. See Liakas v. State, 286 S.W.2d 856, 859 (Tenn. 1956). On the contrary,
upon a conviction in the trial court, this court is required to afford the State the strongest legitimate
view of the evidence contained in the record, as well as all reasonable inferences that may be drawn
from the evidence. See State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). The trier of fact
determines the “‘weight and credibility to be given to the testimony of witnesses.’” Id. (quoting


                                                  -2-
Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966)). “A guilty verdict by the jury, approved by the
trial judge, accredits the testimony of the witnesses for the State and resolves all conflicts in favor
of the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Because the guilty
verdict removes the presumption of innocence and replaces it with a presumption of guilt, the
accused, in choosing to challenge the sufficiency of the convicting evidence, has the burden of
showing why the evidence is insufficient to support the verdict returned by the trier of fact. See State
v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). This court will not disturb a guilty verdict because
of the sufficiency of the evidence unless the facts contained in the record are insufficient, as a matter
of law, for a rational trier of fact to find that the accused is guilty beyond a reasonable doubt. See
id. It is without question that a conviction can be supported by the testimony of the victim, as the
sole witness identifying the defendant as the perpetrator. State v. Strickland, 885 S.W.2d 85, 87
(Tenn. Crim. App. 1993); State v. Williams, 623 S.W.2d 118, 120 (Tenn. Crim. App. 1981).

        In the trial of this matter, the victim testified that he knew the defendant as “Ty” because of
the defendant’s occasionally doing odd jobs at the victim’s place of employment. He identified in
court the defendant as the man who stabbed and robbed him. The defendant also testified, basically
completely denying any familiarity with the victim or guilt in the crime. The jury chose to believe
the victim and disbelieve the defendant, and we conclude that the evidence at trial supports such a
result.

                                           CONCLUSION

       Based upon the foregoing authorities and reasoning, the judgment of the trial court is
affirmed.



                                                        ___________________________________
                                                        ALAN E. GLENN, JUDGE




                                                  -3-